Citation Nr: 0500774	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  99-03 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder.  




REPRESENTATION

Veteran represented by:	(To be clarified) 








ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from January 22, 1997 to 
April 9, 1997.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
RO.  

The Board remanded this matter in September 2000 for further 
development of the evidence.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

A careful review of the record shows that the veteran has not 
been apprised of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).  

The RO must send the veteran complete VCAA notice to include 
his and VA's respective responsibilities as to securing and 
furnishing relevant evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In particular, the RO should ask the veteran to provide 
medical evidence to support his assertions that his claimed 
acquired psychiatric disorder was incurred in or aggravated 
by service.  

The RO should also take all indicated action to obtain all 
records referable to treatment received by the veteran for 
his claimed acquired psychiatric disorder since June 2002.  

In a statement received in November 2004, the veteran 
requested that he be scheduled for a videoconference hearing 
as soon as possible.  

In another statement received at that time, it was noted that 
the veteran had appointed another representative to act on 
his behalf in dealing with VA.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
clarify his current representation 
status.  All indicated action should be 
taken in this regard.  

2.  The RO also should take appropriate 
steps to contact the veteran in order to 
ascertain if he wishes to appear for a 
videoconference hearing.  If so, the 
requested hearing should be scheduled in 
an expeditious manner.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  The RO in this regard should 
send the veteran a letter detailing the 
provisions of VCAA to include the 
veteran's and VA's respective 
responsibilities as to obtaining and 
submitting evidence.  See Quartuccio, 
supra.  The RO in this regard should 
inform the veteran that he should submit 
all medical evidence that tends to show 
that his claimed acquired psychiatric 
disorder is due to disease or injury that 
was incurred in or aggravated by his 
military service.  

4.  The RO also should take appropriate 
steps to contact the veteran in order to 
have him provide information referable to 
all mental health treatment received by 
him since June 2002.  All clinical 
records from any identified treatment 
source should be obtained.  

5.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



